Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00107-CV

                                 Michael F. WILLIAMS,
                                       Appellant

                                           v.
                                        Debbie D
                                 Debbie D. WILLIAMS,
                                        Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-15949
                     Honorable Solomon Casseb, III, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, this appeal is DISMISSED WITH
PREJUDICE. Costs of appeal are assessed against the party that incurred them.

      SIGNED August 27, 2014.


                                             _________________________________
                                             Sandee Bryan Marion, Justice